Citation Nr: 1014061	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  90-41 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the knees and elbows.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had recognized military service from September 
1942 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  In May 1990, the RO, in part, denied service 
connection for disabilities including arthritis.  An August 
2002 decision denied individual unemployability.

This case was previously before the Board in September 1991, 
August 1993, May 1996, June 2003, and June 2005.  In 
September 1991, the Board, in part, denied the issues on 
appeal.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In a February 1993 Order, the Court vacated 
and remanded the Board's decision for additional development. 
In a May 1996 decision, the Board, in part, remanded the 
claim for service connection for degenerative arthritis to 
afford the Veteran a VA examination.  In June 2003 the Board 
remanded the claim finding the resulting VA examination 
inadequate and ordered a new VA examination and medical 
opinion.  In June 2005 the Board, in part, remanded the 
issues of service connection for arthritis of the knees, 
elbows and lumbar spine, as well as TDIU.  Subsequently, by 
rating action in June 2009 service connection for 
degenerative arthritis of the lumbar spine was granted by the 
RO.  The only issues currently before the Board are as shown 
on the title page.

In written arguments to the Board dated in March 2010, the 
Veteran's representative included "entitlement to service 
connection increase for degenerative arthritis of lumbar 
spine."   To the extent that this statement intends to 
communicate a disagreement with that rating, this document is 
referred to the RO for appropriate action.  See Nacoste v. 
Brown, 6 Vet. App. 439, 440 (1994) (holding that the 
statutory language of 38 U.S.C.A. § 7105(b)(1) requires that 
a notice of disagreement be filed with the agency of original 
jurisdiction).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent or credible evidence linking 
arthritis of the knees and elbows to service.

2. Service connection is in effect for: degenerative disc 
disease and arthritic changes, lumbar spine, evaluated as 40 
percent disabling; bilateral hearing loss, evaluated as 20 
percent disabling; residuals of a right inguinal hernia, 
evaluated as 10 percent disabling; and, malaria, evaluated as 
noncompensable.  The combined evaluation is 60 percent 
disabling.

3. The preponderance of the evidence is against finding that 
the Veteran's service-connected disabilities are so severe as 
to preclude all forms of substantially gainful employment 
consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
arthritis of the knees and elbows are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).

2.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
3.340, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
July 2003, March 2006, and May 2006 correspondence of the 
information and evidence needed to substantiate and complete 
his claims, to include notice of what part of that evidence 
is to be provided by the claimant and notice of what part VA 
will attempt to obtain.  The correspondence explained how VA 
assigns disability ratings and effective dates.  In any 
event, as the instant claims are denied, no disability rating 
or effective date is assigned and any deficiency as to such 
notice is moot.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
medical records.  In addition, the Veteran was afforded VA 
examinations as to the etiology of the disabilities for which 
he is claiming service connection and VA obtained medical 
opinions on this question.  

Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claim in the June 2009 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  In addition, the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and provided the opportunity to present pertinent evidence in 
light of the notice provided.  There is no evidence of any VA 
error in notifying or assisting the Veteran that reasonably 
affects the fairness of this adjudication.  Indeed, the 
Veteran has not suggested that such an error, prejudicial or 
otherwise, exists. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims are thus ready to be considered on 
the merits.

The Board has reviewed the evidence in the Veteran's claims 
files that includes his written contentions, service 
personnel and treatment records, private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  


I.  Arthritis of the knees and elbows.

The Veteran's available service records are silent as to any 
complaints of, injuries, or disorders of the knees or elbows.  
These include; a May 1945 Affidavit for Philippine Army 
Personnel, listing no wounds and illnesses; a May 1945 
physical examination report noting no musculoskeletal 
defects; a June 1946 "Service Record," AFP AGO Form 24, 
making no mention of any bilateral knees or elbow injuries or 
arthritis; and, a June 1946 Affidavit for Philippine Army 
Personnel, listing no permanent disability, or other disease 
or injury.

A July 1955 examination for a visa reported no arthritis or 
its symptoms.  In a September 1955 college medical history, 
the Veteran reported no joint pains or muscular pains.

While the Veteran has a long history of treatment and 
diagnosis of osteoarthritis, lumbar spine, the medical 
history is entirely silent for complaints or treatment of any 
knee or elbow conditions until approximately 1995.  In April 
1995, VA X-rays revealed mild degenerative osteoarthritis in 
the knees and elbows. 

In an October 2003 VA fee based examination, the claims file 
was reviewed.  The examiner noted that the Veteran's 
arthritis involved his cervical spine and hands.  He found no 
evidence that would link the Veteran's osteoarthritis to 
service-connected duty or activity.  He explained that the 
Veteran had a somewhat generalized arthritis, which could 
occur in an individual of his age.  The doctor concluded that 
he did not find any evidence of a link between the Veteran's 
degenerative arthritis of his hands or neck and his service 
duties.  The doctor concluded that there was no pathology to 
render a diagnosis of degenerative arthritis of the hips.  He 
also concluded that the degenerative arthritis of the hands 
was unlikely related to the Veteran's service.  

Unfortunately the examiner failed to address the Veteran's 
bilateral knees and elbows in this examination as requested 
by the Board's June 2003 Remand.  The Board, in June 2005, 
remanded the claim to the October 2003 examiner for an 
addendum addressing the question of whether arthritis of the 
knees and elbows was linked to service. 

In January 2006, the claims file was again reviewed by the 
October 2003 VA fee based examiner.  He performed an 
extensive review of the claims file noting no evidence that 
bilateral knee or elbow arthritis occurred during the 
Veteran's period of service.  Likewise, there was no evidence 
that arthritis of the knees or elbows was caused by or 
aggravated by malaria as claimed by the Veteran.  Regarding 
the severity of the Veteran's service connected conditions 
and its impact on his ability to have some form of 
substantially gainful employment consistent with his 
education and occupational experience.  The examiner opined 
that, "I can only say that with his lumbar condition, 
engaging in any job activities that require relatively heavy 
lifting would not be possible secondary to the lumbosacral 
condition."  

In a subsequent March 2008 VA examination, the claim files 
and extensive medical records were again reviewed.  The 
examiner opined that the Veteran's degenerative joint disease 
of the knees and elbows was not incurred in military service, 
nor was they caused or aggravated by service-connected 
malaria.  Further he noted that the Veteran's service 
connected disorders were not of sufficient severity to 
preclude him from gainful employment of the type commensurate 
with his education and experience.  

He noted that he spent 21/2 hours reviewing the claims files 
and failed to find any documents indicating the Veteran ever 
sought treatment for joint abnormality in service.  Malaria 
was a systemic parasitic infestation involving parasitization 
of red blood cells.  There was nothing to suggest that this 
primary tropical disease ever involved the axial peripheral 
skeleton.  Thus there was no possibility that malaria caused 
or aggravated his degenerative joint disease which should be 
viewed as a consequence of trauma or advanced age.  It was 
virtually impossible to find any human aged 90 years who did 
not display degenerative changes in weight bearing joints and 
axial skeleton.  

Further he noted that the service connected disorders did not 
negatively contribute to his ability to perform gainful 
employment.  He noted that there was no evidence in the 
record that the Veteran ever had recurring malaria.  In 
addition his tender and painful scar, residual of his 
inguinal hernia would not preclude him from working.
Likewise his hearing loss rated at 20 percent would not 
preclude work in most areas unless it can be demonstrated 
that his education and experience led to work requiring 
normal hearing.  There was no likelihood that hearing loss 
affected his employability.  

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The Board finds that the preponderance of the evidence is 
against a finding of arthritis of the knees or elbows during 
service or within the first year after the Veteran completed 
his active service.

There is no contemporaneously recorded medical or X- ray 
evidence of arthritis during the first post service year.  
Consequently, the presumption of service connection for 
arthritis does not assist the Veteran in establishing service 
connection for arthritis.

Further, there is no contemporaneously recorded competent 
evidence of arthritis of the knees and elbows for many years 
after service. As noted above, evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Significantly, the only opinions that fully addresses the 
question at hand, proffered by a fee based examiner in 
January 2006 and a VA examiner in March 2008 who examined the 
Veteran and reviewed all of the relevant medical evidence in 
the claims file, weigh against the claim.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters. 
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.   Similarly, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Board has not overlooked the appellant's lay statements.   
However, while the records contemporaneous with the claim for 
benefits show the Veteran was diagnosed with lumbar arthritis 
during service, medical records spanning 49 years from 
service separation until 1995 do not support his claim.  
Since April 1995 X-ray evidence revealed osteoarthritis of 
the knees and elbows. 

Aside from the absence of medical findings, other evidence 
does not support a claim on continuity of symptomatology.  
For example, with the Veteran's initial application for 
compensation benefits in November 1980, the Veteran presented 
a list of claims, none of which involved the elbows or knees.  
Similarly, in a February 1982 statement, the Veteran 
reiterated his claim for service-connected benefits for a 
number of disorders, but there was no mention of the knees or 
elbows.  Another formal claim was filed in March 1985, 
without mention of the knees or elbows.  Since the Veteran 
clearly was aware of the claims process at that time, the 
failure to mention these disorders weighs against the 
contention that such disabilities began during service and 
continued from that time.  38 C.F.R. § 3.303(b).    

Thus, any allegations of continuity of symptomatology 
following his discharge from service are found not to be 
credible.  Without evidence of a continuity of symptomatology 
since service separation, and without evidence linking the 
disorder to service or to a service connected disorder, there 
is no basis upon which to grant service connection.  Hence, 
the claim is denied.

There is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


II.  TDIU

In April 2001, the RO received the Veteran's formal 
application for a TDIU.  He reported that he was unable to 
work due to bilateral hearing loss and old age that affected 
him full time in 1994.  He reported that he last worked in 
June 1995 when he became too disabled to work.  The Veteran 
reported completing two years of graduate school, and last 
worked as a support clerk at the US Embassy, Manila.  

A total rating based on unemployability due to service- 
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one service connected disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a).  

The Veteran's service-connected disabilities are: 
degenerative disc disease and arthritic changes, lumbar 
spine, evaluated as 40 percent disabling; bilateral hearing 
loss, evaluated as 20 percent disabling; residuals of a right 
inguinal hernia, evaluated as 10 percent disabling; and, 
malaria, evaluated as noncompensable.  The combined 
evaluation is 60 percent disabling.  Thus, the Veteran's 
combined disability evaluation does not meet the percentage 
prerequisites for entitlement to total disability evaluation 
based on individual unemployability due to service-connected 
disorders under 38 C.F.R. § 4.16(a).  

For those Veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability; such cases should be referred to 
the Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).  The Board 
must now consider whether his service-connected disabilities 
render him unable to obtain and retain substantial gainful 
employment.  See 38 C.F.R. §§ 3.321, 4.16(b).

The fact that a claimant is unemployed, retired, or not 
looking for work does not mean he is entitled to a total 
disability evaluation based on individual unemployability due 
to service-connected disorders.  The issue in such cases is 
whether the claimant is capable of performing the physical 
and mental acts required by employment, not whether the 
claimant can find employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

The issue here is whether the Veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).

Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Analysis

In June 2005 the Board remanded the claim to the clinician 
who performed an October 2003 VA fee basis examination for an 
addendum addressing the question of whether it was at least 
as likely as not (a 50 percent or greater probability) that 
the Veteran's service connected disabilities were so severe 
as to prevent the Veteran from engaging in some form of 
substantially gainful employment consistent with his 
education and occupational experience.

In January 2006, the claims file was again reviewed by the 
October 2003 VA fee based examiner.  After an extensive 
review of the claims file he opined that regarding the 
severity of the Veteran's service connected conditions and 
their impact on his ability to have some form of 
substantially gainful employment consistent with his 
education and occupational experience;

I can only say that with his lumbar 
condition, engaging in any job activities 
that require relatively heavy lifting 
would not be possible secondary to the 
lumbosacral condition.  

Subsequently, in March 2008, a VA examiner reviewed the 
claims files and medical records.  He noted a review of the 
Veteran's 4 volumes of medical records, and opined that the 
service connected disorders were not of sufficient severity 
to preclude him from gainful employment of the type 
commensurate with his education and experience.  

He noted that the service connected disorders did not 
negatively contribute to his ability to perform gainful 
employment.  He noted that there was no evidence in the 
record that the Veteran ever had recurring malaria.  In 
addition his tender and painful scar, residual of his 
inguinal hernia would not preclude him from working.
Likewise his hearing loss rated at 20 percent would not 
preclude work in most areas unless it could be demonstrated 
that his education and experience led to work requiring 
normal hearing.  There was no likelihood that hearing loss 
affected his employability.  

Thus, two examiners recently reviewed the Veteran's medical 
records.  The first opined that, "any job activities that 
require relatively heavy lifting would not be possible 
secondary to the lumbosacral condition."  The Board notes 
that the Veteran has 2 years of graduate school and had 
extensive work experience as a support clerk at the US 
Embassy in Manila.  His work background did not include heavy 
manual lifting.  The second examiner opined that the Veteran 
had no recurring malaria and that his residual inguinal 
hernia scar would not preclude him from working.  Likewise 
there was no likelihood that hearing loss affected his 
employability.  

Consequently, the Veteran's service-connected disabilities do 
not preclude him from obtaining and maintaining substantially 
gainful employment consistent with his education and 
occupational experience.  Despite the Veteran's contentions, 
none of the VA or private medical records or examination 
reports ascribe an inability to work due to his service-
connected arthritis of the lumbar back, hearing loss, 
residuals of an inguinal hernia, and residuals of malaria.  
It bears emphasis that the service-connected disabilities 
alone must combine to preclude all forms of substantially 
gainful employment to warrant entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disorders.

The Veteran has not provided any specific documentation from 
any employer to support his contention that his service 
connected disorders alone prevented his ability to work since 
the date of his claim.  His contentions to this effect are 
outweighed by the medical evidence that considers the effects 
of service-connected disabilities alone.  

In sum, the persuasive evidence shows that the Veteran's 
service connected disorders, while not insignificant, do not 
preclude substantially gainful employment, as noted by the 
January 2006 and March 2008 VA examiners.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).  

The Veteran's service-connected disorders, by themselves, are 
not of such severity as to render him unemployable.  
Therefore, entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disorders is denied.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for arthritis of the knees 
and elbows is denied.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


